Citation Nr: 1329365	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-37 157 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability (claimed as left anterior cruciate ligament (ACL) 
tear).

2.  Entitlement to service connection for lumbar disc fusion 
with neuropathic left side pain, including as secondary to 
left knee disability.

3.  Entitlement to service connection for groin pain, 
including as secondary to disc fusion with neuropathic left 
side pain.

4.  Entitlement to service connection for swollen or painful 
joints.

5.  Entitlement to service connection for a throat 
disability.

6.  Entitlement to service connection for chronic or 
frequent colds.

7.  Entitlement to service connection for a dental 
disability.

8.  Entitlement to service connection for erectile 
dysfunction.

9.  Entitlement to service connection for an eye or vision 
disability.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a heart 
disability.

12.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1985 to March 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2007 rating decision of the Winston-Salem, North Carolina 
RO.  

The issues of service connection for constipation and 
vertigo have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See January 2013 claim statement.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2008 statement as well as on his December 2008 
Form 9 substantive appeal, the Veteran requested a hearing 
before the Board in Washington, D.C.  In a May 2011 
statement (submitted on a Form 9), the Veteran instead 
requested a Board hearing by live videoconference regarding 
these matters.

The Veteran had testified at a December 2011 videoconference 
Board hearing limited to the matter of timeliness of 
substantive appeal as to these twelve issues.  An April 2012 
Board decision found that he timely perfected his appeal in 
these matters.  In that decision, the Board noted the 
Veteran's December 2008 request for a hearing before the 
Board and stated that, unless he was notified otherwise 
within 30 days, the Board would schedule a hearing in 
Washington at the next available opportunity.  No such 
hearing was scheduled; regardless, videoconference hearings 
are not scheduled by the Board.

The Board notes that the Veteran has not at any time 
withdrawn his hearing request, he remains entitled to a 
hearing on appeal on the merits as to these matters, and his 
request must be honored.  38 C.F.R. § 20.700.  Because 
videoconference hearings are scheduled by the RO, the case 
must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a videoconference hearing before the 
Board.  This matter should then be 
processed further in accordance with 
established appellate practices.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

